DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-7 and newly added claims 21-31) in the reply filed on October 15, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 21-23, 25-29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lafarre et al (US 2022/0331862 A1) in view of Okada (U.S.Pat. 10,078,275).

    PNG
    media_image1.png
    217
    499
    media_image1.png
    Greyscale

With respect to claims 1, 7, 21-22, Lafarre discloses a semiconductor substrate stage (see figure 10D) comprising: a base layer (400); a magnetic shielding layer (450) disposed on the base layer (400); a carrier layer (406 or 450) disposed on the magnetic shielding layer; a receiver/sensor  (TSI) disposed on the carrier layer (see paragraphs [0093]; [0119] and figure 16).  It is apparent that the sensor configured to receive a signal from a signal source/controller (500) to control the movement of the semiconductor substrate stage as intended (see paragraph [00119]).  
As to claims 2 and 28, 31, wherein the magnetic shielding layer has an insulating layer (410) disposed on the base layer and a metal layer (440) disposed on the insulating layer wherein the base layer is insulated from the metal layer by the insulating layer.
As to claim 23, although Lafarre does not expressly disclose “an energy storage” device electrically connected to the receive, as claimed, this feature is seen to be an inherent device of the receiver/sensor and must be present for the receiver to function as intended. 
As to claim 3, the insulation layer (410) is in contact with a side surface/ or top surface and a bottom surface of the carrier layer (406).
As to claim 4, it appears the receiver/sensor (TSI) must be overlapped the metal layer in a vertical direction when it is disposed in the metal layer (440). 
As to claims 25-26, wherein the metal layer (440) is enclosed by the insulating layer (410) and the carrier layer (406 or 450) and the side surfaces of the metal layer are in contact with the insulating layer (see figure 10D).
As to claim 27, the base layer (400) is a maglev layer. 
Thus, Lafarre discloses substantially all of the limitations of the instant claims except for the receiver (TST) receiving a microwave signal/or signal for controlling the movement of the semiconductor substrate stage.  However, this feature is well known in the art.  For example, Okada discloses a receiver/measurement device (8) mounted on the semiconductor substrate stage for receiving a signal for controlling the movement of the substrate stage (see abstract).  In view of such teachings, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the receiver as taught by Okada into the semiconductor substrate stasge of Lafarre for the purpose of receiving the microwave signal or signal for the signal source/controller for the purpose of controlling the movement of the substrate stage, as intended.
Allowable Subject Matter
Claims 5-6, 8, 24, 30, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5-6, 8, 24, 30  have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a semiconductor substrate stage comprising among other features, a base layer; a magnetic shielding layer; a carrier layer; a receiver; and along with a storage layer/or a water storage device with particular arrangement between these layers as recited in the instant claims of the present application.. 
Claim 32 has been found allowable since the prior art of record does not expressly disclose the claimed receiver and the magnetic shielding element having an identical thickness, as recited. 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lafarre et al (U.S.Pat. 9,256,139) discloses a substrate stage and has been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
1/7/22



/HUNG V NGUYEN/Primary Examiner, Art Unit 2882